GARRETT, P. J.
Plaintiff appeals a judgment that dismissed his claims against defendants for violations of the Public Meetings Law, ORS 192.610 -192.690. Plaintiff alleges that defendants Lane County and three of the county’s commissioners violated the Public Meetings Law by meeting in private for the purpose of deliberating toward a decision and by holding an emergency meeting without issuing minutes and without either giving 24-hour notice or justifying the lack of notice. Defendants moved to strike plaintiffs claims under ORS 31.150, Oregon’s anti-SLAPP statute, which the trial court granted. For the reasons that follow, we conclude that plaintiffs first two claims are sufficient to survive an antiSLAPP motion and that the trial court consequently erred in granting that motion and dismissing the complaint. We, therefore, reverse and remand.
BACKGROUND
We view the facts in the light most favorable to plaintiff. Neumann v. Liles, 261 Or App 567, 570 n 2, 323 P3d 521, rev allowed, 356 Or 516 (2014) (reasoning that this approach is in accordance with the “legal standards governing special motions to strike under ORS 31.150”).
Plaintiff is a former Lane County commissioner. Defendants are Lane County and three members of the county’s board of commissioners. At the time pertinent to this appeal, plaintiff was in the final weeks of a campaign for reelection. Plaintiff was also attempting to repay to Lane County a personal debt of $20,000.1 To raise funds to pay that debt, plaintiff solicited a local resident for a $3,000 contribution. In a hand-written letter to that resident, plaintiff wrote that a contribution could be made “confidentially and anonymously.”
*647After receiving plaintiffs letter, on the morning of May 1, 2012, the recipient telephoned Alex Gardner, the Lane County district attorney (and, at the time, also county counsel), and expressed concern about plaintiffs solicitation. Gardner asked one of his investigators to collect the evidence and then contacted the Oregon Department of Justice to request that the department take control of the investigation. The next day, the recipient’s attorney, Alan Thayer, sent a letter to plaintiff that alleged that plaintiffs solicitation violated government ethics and campaign finance laws and could constitute racketeering activity. Thayer’s letter opined that the county might also be “at risk” if it were to accept payments from plaintiff in payment of his debt that plaintiff had incurred for violating the law. Thayer also sent a copy of the letter to Gardner.
That afternoon, reporters at KPNW radio and the Eugene Register-Guard newspaper sent public records requests to the county seeking copies of Thayer’s letter. Gardner forwarded the Thayer letter to the county administrator, Liane Richardson. Richardson then had a series of communications with three members of the five-member county commission: Leiken, Bozievich, and Stewart, the individual defendants here. At that time, Leiken was the chair of the commission and Bozievich was the vice-chair. Together, they, along with Richardson, had the responsibility to schedule meetings and determine meeting agendas as the commission’s “Agenda Team.”
The evidence of the communications consists of a series of emails. The first email was the following, from Richardson to Leiken and Bozievich:
“Commissioners, I’ve now had a chance to review the letter we received today from Alan Thayer. Commissioner Stewart asked me about County liability. Commissioner Bozievich had the same concern when I spoke to him earlier. I would like to consult with Alex [Gardner] and/or Steve Dingle [Senior Assistant County Counsel], but at the very least it makes me concerned about what else may be occurring that we aren’t aware of. I’d like to give some advice to Finance as to what they should do with the monies we’ve already received [on plaintiffs debt to the county]. I’m also concerned that it will look like we are trying to *648hide something if we refuse the public records request. Our practice is to use the exceptions if they exist, but it feels wrong in this case. I’ll consult with counsel on all of these issues and get back to you tomorrow.”2
Twelve minutes later, at 7:50 p.m., Leiken sent a reply email to Richardson and Bozievich: “I just read the letter from Mr. Thayer and I am very concerned as well with regards to the county’s potential liability. I will be in tomorrow morning and look forward to what you find out.”
Early the next morning, May 3, at 5:56 a.m., Bozievich replied to Leiken’s email. Bozievich wrote, “I will be available to come in the morning also. Looking forward to a quick decision on disclosure. * * * [I] do not want to be seen as covering up the receipt of funds from a possible illegitimate source.” Richardson later forwarded the entire email chain to Dingle, writing, “[bjere’s the communications about calling an emergency session and the reason why. I called Commissioner Stewart to get his input, and then we scheduled it.”
Between 7:09 a.m. and 7:30 a.m. on May 3, Gardner informed Richardson that Gardner would not release the Thayer letter in response to the media requests, but Gardner advised that the commission could make its own decision about whether to release the letter.3 According to the declarations filed in support of the motion to strike, the Agenda Team members — Richardson, Leiken, and Bozievich — then conferred by telephone and agreed to schedule an emergency meeting of the board of commissioners at 9:00 a.m. At 7:41 a.m., Richardson directed county staff to email a notice of the emergency meeting to plaintiff and Commissioner Peter Sorenson. The notice said, “Commissioners, an Emergency meeting of the Board has been called for 9 a.m. today; the subject is Public Records Request.” At 7:42 a.m., county staff also emailed the notice to members of the media.
At 9:00 a.m., the board commenced the emergency meeting. In attendance were administrator Richardson and *649Leiken, Bozievich, and Stewart. Plaintiff and Sorenson did not attend. The meeting was broadcast live over a local television cable channel, recorded, and made available for viewing via a video link on the county’s website. As the meeting began, Richardson announced that the purpose of the emergency meeting was to determine whether to release the Thayer letter in response to public records requests from the media. She explained that, after contacting the Agenda Team, “We decided to schedule this for a meeting as soon as possible because * * * I have received numerous calls now from the media asking for this.”
*6482 Gardner and Dingle were copied on that email, as well as on the other emails among defendants that we discuss here.
3 Gardner determined that it would be inappropriate for his office to release the letter in light of an investigation being conducted by the Oregon Department of Justice.
*649The three commissioners present expressed their views that the letter was a public record and that it was a matter of public interest. They expressed concern for potential county liability arising from the acceptance of funds from plaintiff, in payment of his debt to the county, which he had received in violation of any campaign finance or ethical rules. On Bozievich’s motion, the three commissioners voted unanimously to release the Thayer letter. The meeting adjourned at 9:17 a.m. At 9:24 a.m., Richardson emailed the Thayer letter to reporters.
Plaintiff sued Lane County and the three commissioners who attended the special meeting and voted to release the Thayer letter. Plaintiff’s complaint alleges three claims for relief, all based on alleged violations of the Public Meetings Law. In the first claim for relief, plaintiff alleges that the May 3 emergency meeting violated procedural requirements in ORS 192.640(3) because defendants did not give at least 24-hours notice of the meeting, did not declare a justification for giving less than 24-hours notice, and did not issue minutes of the meeting. In his second claim for relief, plaintiff alleges that the three defendant commissioners violated ORS 192.630(2) by “conduct[ing] private meetings to deliberate or decide upon matters of public business.” Specifically, the complaint alleges that the purpose of those meetings was “to meet on an emergency basis on May 3, 2012, and to respond to the public records request on May 3, 2012.” In his third claim for relief, plaintiff requests that defendants be enjoined from committing further Public Meetings Law violations.
*650Defendants responded to plaintiffs complaint with a special motion to strike under ORS 31.150, the “antiSLAPP” statute. Before the hearing on that motion, plaintiff requested that the court allow him to seek discovery from defendants.4 At the hearing, the trial court denied plaintiffs motion to allow discovery, granted defendants’ special motion to strike, and dismissed plaintiffs complaint. At a later hearing, the trial court also awarded defendants their attorney fees and costs pursuant to ORS 31.152(3). Plaintiff appeals, assigning error to the trial court’s ruling dismissing his claims. He separately assigns error to the trial court’s decisions not to allow further discovery and to award defendants their attorney fees and costs.
DISCUSSION
Because plaintiff appeals the trial court’s ruling under the “anti-SLAPP” statute, we begin with an overview of that statute. The acronym “SLAPP” stands for “Strategic Lawsuits Against Public Participation.” Staten v. Steel, 222 Or App 17, 30, 191 P3d 778 (2008), rev den, 345 Or 618 (2009). Oregon, like some other states, has enacted an “antiSLAPP” statute on the rationale that a SLAPP’s purpose, rather than to bring a legitimate claim, is to chill a person’s “participation in public affairs.” Clackamas River Water v. Holloway, 261 Or App 852, 854 n 1, 322 P3d 614 (2014). We have explained that the anti-SLAPP statute is intended “to provide an inexpensive and quick process by which claims that might infringe on the right to petition and free speech on public issues could be evaluated to determine if they were frivolous.” Page v. Parsons, 249 Or App 445, 461, 277 P3d 609 (2012).5 The anti-SLAPP statute thus provides a mechanism that “allows defendants who claim that the litigation against them is a strategic attempt to chill their participation in public affairs to expeditiously obtain dismissal before *651incurring significant litigation expenses by filing, instead of an answer, a ‘special motion to strike’ the complaint.” Clackamas River Water, 261 Or App at 854 n 1; Staten, 222 Or App at 32 (“The purpose of the special motion to strike procedure *** is to expeditiously terminate unfounded claims that threaten constitutional free speech rights, not to deprive litigants of the benefit of a jury determination that a claim is meritorious.” (Emphases in original.)).
The filing of a special motion to strike under ORS 31.150 triggers a two-step burden-shifting process:
“First, the court must determine whether the defendant has met its initial burden to show that the claim against which the motion is made ‘arises out of5 one or more protected activities described in subsection (2). Second, if the defendant meets its burden, ‘the burden shifts to the plaintiff in the action to establish that there is a probability that the plaintiff will prevail on the claim by presenting substantial evidence to support a prima facie case.’ If the plaintiff succeeds in meeting that burden, the special motion to strike must be denied.”
Young v. Davis, 259 Or App 497, 501, 314 P3d 350 (2013) (quoting ORS 31.150(3)).
The “protected activities described in subsection (2)” are oral or written statements made in governmental proceedings or in a public forum in connection with an issue of public interest, as well as any other exercise of the right of speech related to an issue of public interest.6
*652Although the statute refers to a plaintiffs need to show a “probability” of prevailing on the claim in order to proceed, we have interpreted that standard, in this context, as a “low bar.” Young, 259 Or App at 508.7 To clear that low bar, a plaintiff has the burden of presenting substantial evidence to support a prima facie case against the defendant. Id. Typically, a plaintiff will not have access to discovery before being required to defend against a special motion to strike. See ORS 31.152(2) (“All discovery in the proceeding shall be stayed upon the filing of a special motion to strike under ORS 31.150.”). Therefore, a plaintiff may meet the burden of production by producing direct evidence, reasonable inferences that may be drawn from that evidence, and “affidavits setting forth such facts as would be admissible in evidence.” OEA v. Parks, 253 Or App 558, 567, 291 P3d 789 (2012), rev den, 353 Or 867 (2013). “[T]he trial court may not weigh the plaintiffs evidence against the defendant’s” and “may consider defendant’s evidence only insofar as necessary to determine whether it defeats plaintiffs claim as a matter of law.” Young, 259 Or App at 509-10.
We review a trial court’s ruling on an anti-SLAPP motion to strike for legal error. Neumann, 261 Or App at 572-73. With that in mind, we turn to the claims that the trial court struck in this case. As noted earlier, plaintiff alleges both a violation of certain procedural requirements in connection with the holding of the emergency board meeting (the “emergency meeting claim”) and a violation of the statutory prohibition against private deliberations or decisions (the “private deliberations claim”). We address the latter claim first.
A. Private Deliberations Claim
On appeal, plaintiff concedes that defendants met their burden of making a prima facie showing that his private deliberations claim arises out of a statement, document, or conduct described in ORS 31.150(2), the first step *653required in the anti-SLAPP analysis. Because the parties have not addressed that issue on appeal, we assume, without deciding, that the claim is subject to ORS 31.150. See Neumann, 261 Or App at 574, and Young, 295 Or App at 505 (declining to address whether a claim arises out of conduct described in ORS 31.150(2) because parties failed to provide properly focused arguments on the issue); see also State v. Brand, 257 Or App 647, 651, 307 P3d 525 (2013) (it is not our “function to make or develop a party’s argument when that party has not endeavored to do so itself’). Thus, we proceed with our discussion of whether plaintiff has met his burden of establishing “that there is a probability that [he] will prevail on the claim by presenting substantial evidence to support a prima facie case.” ORS 31.150(3). That is, has plaintiff met his burden of providing enough evidence to support his claim that defendants violated the Public Meetings Law by meeting in private for the purpose of deliberating toward a decision, as prohibited by ORS 192.630(2)?
ORS 192.630(2) provides that “[a] quorum of a governing body may not meet in private for the purpose of deciding on or deliberating toward a decision on any matter except as otherwise provided by ORS 192.610 to 192.690.” In his complaint, plaintiff alleges that “defendants conducted private meetings to deliberate or decide upon matters of public business. On May 2, 2012, the individual defendants and certain of their agents met through email, telephone, and perhaps in person, to deliberate toward decisions regarding [plaintiff].” According to the complaint, those “decisions” were “to meet on an emergency basis on May 3, 2012, and to respond to the public records request on May 3, 2012.” On appeal, plaintiff explains his theory as follows:
“[T]he defendants violated ORS 192.630(2) and ORS 192.670[8] because a quorum of the Commissioners (the individual defendants) conducted meetings in private for the purpose of deciding or deliberating toward the decision to meet in emergency session on May 3 (and also deliberated prior to that meeting about whether to release the document).”
(Internal quotation marks and underscoring omitted.)
*654As explained further below, the meaning of the terms “meet,” “meeting,” “deciding,” and “deliberating” are central to the issues in this case. Preliminarily, however, we note that plaintiff argues that defendants violated ORS 192.630(2) in two distinct ways: first, by privately “deciding or deliberating toward the decision to meet in emergency session” and, second, by privately “deliberating] prior to that meeting about whether to release the [Thayer letter].” On appeal, defendants address the first theory but not the second.
Defendants argue that the Public Meetings Law does not prohibit private discussions about purely administrative matters such as “whether the situation faced by the County justified calling an emergency meeting.” We agree that plaintiff cannot base his claim for a violation of the Public Meetings Law on the premise that defendants discussed whether to hold an emergency meeting. ORS 192.630(2) provides that a quorum of a governing body may not meet in private if their purpose is to “decid [e] on or deliberate] toward a decision.” A decision is statutorily defined as “any determination, action, vote or final disposition upon a motion, proposal, resolution, order, ordinance or measure on which a vote of a governing body is required, at any meeting at which a quorum is present” ORS 192.610(1) (emphasis added). As defendants point out, a decision to hold a special or emergency meeting of the Lane County Commission is not a “decision” within the statutory definition because it does not require a “vote” by the commission; such a meeting may be called by the chair unilaterally. See Home Rule Charter for Lane County, § 13(4) (“The chair of the board may, by giving notice thereof to all members of the board then in the county * * * call a special meeting of the board.”).9 In short, to the extent that plaintiffs claim under ORS 192.630(2) rests on the individual defendants’ private conversations about whether to schedule a meeting, we agree that the claim lacks even minimal merit and was properly struck by the trial court.
*655But plaintiffs claim under ORS 192.630(2) is not limited to the allegation that defendants privately discussed whether to hold a meeting. Rather, plaintiff expressly alleges that the objectionable discussions touched on the substantive question of how to “respond to the public records request.” Unlike the decision to schedule a meeting, it appears from the record that the decision to release the Thayer letter was one that implicates the Public Meetings Law because it was one for which “a vote of a governing body is required, at any meeting at which a quorum is present.” ORS 192.610(1). Defendants determined that a vote of the board was necessary in order to release the Thayer letter; that is why the meeting was scheduled.
For several reasons, however, the analysis as to whether the Public Meetings Law was actually violated is complicated. There is no evidence in the record that a quorum of the commission actually met privately at the same time and place to discuss the Thayer letter, and plaintiff does not contend otherwise. Rather, he argues that, through a series of person-to-person conversations and group email messages over a short period of time, a quorum deliberated toward a decision on that issue. As evidence for that claim, defendant points to (1) the conversation between Richardson and Stewart, (2) the conversation between Richardson and Bozievich, and (3) the email exchange among Richardson, Bozievich, and Leiken in which the conversation between Richardson and Stewart is mentioned. Based on that evidence, three of the five commissioners (a quorum) were involved in the discussions, but no more than two of them were involved in any single communication.
Thus, the viability of plaintiffs theory depends on the resolution of at least two separate questions under the Public Meetings Law. The first is whether that series of communications, each comprising less than a quorum, may be, in effect, aggregated so as to implicate a quorum for purposes of the statute. If the answer to that question is “no,” then plaintiffs claim must fail because he has failed to adduce any evidence that a quorum did anything contemporaneously in private. If the answer to that question is “yes,” however, then the second question is whether plaintiff has produced sufficient evidence (at this very early stage of the *656litigation) that the content of those discussions rose to the level of what the Public Meetings Law prohibits — that is, privately “deciding on or deliberating toward a decision.” Unfortunately, defendants ignore all of those questions on appeal. We, however, must resolve them in order to determine whether the trial court erred in granting the special motion to strike.
The threshold question is whether ORS 192.630(2) can be implicated by a series of conversations that involve a quorum only when they are considered as a whole. No Oregon appellate case has addressed whether the statute applies to such “serial” discussions. Therefore, consistently with our obligation to interpret statutes correctly, we proceed to construe ORS 192.630(2). See Stull v. Hoke, 326 Or 72, 77, 948 P2d 722 (1997) (“In construing a statute, this court is responsible for identifying the correct interpretation, whether or not asserted by the parties.”).
The goal of our methodology of statutory construction is “to discern what the legislature that enacted the statute in question had in mind at the time the legislature enacted the statute at issue.” Arken v. City of Portland, 351 Or 113, 133, 263 P3d 975, adh’d to on recons sub nom Robinson v. Public Employees Retirement Board, 351 Or 404, 268 P3d 567 (2011). To do so, we first examine the text of the statute and its context. State v. Gaines, 346 Or 160, 171, 206 P3d 1042 (2009). “Context includes other provisions of the same statute and other related statutes.” Holm and Holm, 323 Or 581, 586, 919 P2d 1164 (1996). The court also considers legislative history “where that legislative history appears useful to our analysis.” Gaines, 346 Or at 172. If, after consideration of text, context, and legislative history, the intention of the legislature remains unclear, “then the court may resort to general maxims of statutory construction to aid in resolving the remaining uncertainty.” PGE v. Bureau of Labor and Industries, 317 Or 606, 612, 859 P2d 1143 (1993). Of particular importance here is the rule of construction that the court is “not to omit what has been inserted, and [the court is] to construe multiple provisions, if possible, in a manner that will give effect to all.” Bolt v. Influence, Inc., 333 Or 572, 581, 43 P3d 425 (2002) (citing ORS 174.010).
*657Again, ORS 192.630(2) provides that “[a] quorum of a governing body may not meet in private for the purpose of deciding on or deliberating toward a decision on any matter except as otherwise provided by ORS 192.610 to 192.690.” To “meet” means “to join (a person) in conversation, discussion, or social or business intercourse: enter into conference, argument, or personal dealings with.” Webster’s Third New Int’l Dictionary 1404 (unabridged ed 2002). According to that definition, people “meet” when they enter into any conversation, discussion, conference, or other personal dealings with at least one other person. Of course, when members of a governing body meet in private, they do not automatically violate ORS 192.630(2). That section is violated only if: (1) the members who meet constitute a quorum, (2) they meet in private, and (3) they meet “for the purpose of deciding on or deliberating toward a decision.”10
Although the verb “meet” is not defined in the statute, the statute does provide a definition of the noun “meeting,” which is used in subsection (1). Thus, we first consider subsection (2)’s use of “meet” in the context of subsection (l)’s use of “meeting.” See State v. Leslie, 204 Or App 715, 721, 132 P3d 37, rev den, 341 Or 245 (2006) (“As a general matter of statutory construction, we ordinarily assume that, when the same statute uses closely similar terms, those terms have a consistent meaning throughout.”).
Subsection (1) provides that “[a] 11 meetings of the governing body of a public body shall be open to the public and all persons shall be permitted to attend any meeting except as otherwise provided by ORS 192.610 to 192.690.” (Emphasis added.) “‘Meeting’ means the convening of a governing body of a public body for which a quorum is required in order to make a decision or to deliberate toward a decision on any matter.” ORS 192.610(5) (emphasis added). *658When used in connection with a group of people, the term “convening” means “to meet in formal session” or to cause people “to assemble in a group or body.” Webster’s at 497. Thus, the word “convening” implies a formal assembly at the same place and at the same time. It follows that ORS 192.630(1), by referring to “meetings,” applies to contemporaneous gatherings of a quorum. To prove a violation of ORS 192.630(1), therefore, a plaintiff must establish (1) that a quorum of a governing body convened (i.e., gathered contemporaneously), (2) to “make a decision or to deliberate toward a decision on any matter,” and (3) that the meeting was not “open to the public.”
Returning to ORS 192.630(2), that subsection provides that “[a] quorum of a governing body may not meet in private for the purpose of deciding on or deliberating toward a decision on any matter [.]” (Emphasis added.) If we were to interpret “meet” in that phrase with reference to the defined term “meeting” in the preceding subsection, then, to prove a violation of subsection (2), a plaintiff would have to establish (1) that a quorum of a governing body convened {i.e., gathered contemporaneously), (2) in “private,” (3) “for the purpose of deciding on or deliberating toward a decision on any matter.” Those three elements are the same as the elements of subsection (1). Thus, to treat the phrase “may not meet” in subsection (2) as equivalent to the phrase “may not have a meeting” would reduce subsection (2) to a restatement of the rule already announced in subsection (1). Our maxims of statutory construction counsel us to avoid such results when possible. See Bolt, 333 Or at 581.11
The understanding that ORS 192.630(2)’s reference to “meet” may require a separate analysis from whether a *659“meeting” occurred under ORS 192.630(1) was implicit in Harris v. Nordquist, 96 Or App 19, 21, 771 P2d 637 (1989). In Harris, the plaintiffs alleged that individual members of their local school board had met informally at various restaurants to discuss school board business. Plaintiffs argued that those gatherings violated ORS 192.630(2) as well as ORS 192.650 — which requires “sound, video or digital recording or the taking of written minutes” at all “meetings” of a governing body. Id. at 23. In determining that ORS 192.650 was not violated, we concluded that the gathering of board members at a restaurant before or after an “official” meeting was not a “meeting” because it was “not ‘the convening’ of the body ‘for which a quorum is required in order to make a decision or deliberate toward a decision.’” Id. at 24 (quoting ORS 192.610(5)). We went on to explain that, “[furthermore, if the private gathering of a quorum at the restaurant took place to decide or deliberate toward a decision, it would have been prohibited by ORS 192.630(2), and ORS 192.650 does not require minutes of prohibited gatherings.” Id.
We then considered whether “the private gathering of a quorum at the restaurant took place to decide or deliberate toward a decision” in violation of ORS 192.630(2). Id. We noted that the only evidence in the record about the content of the conversations was that they discussed in general terms “‘what was going on at the schools.’” Id. at 25. There was no evidence that the school board members ever talked about “a matter to be decided by the board.” Id. Because there was no evidence of any private deliberations towards a “decision,” we affirmed the trial court’s grant of summary judgment against the plaintiffs. Id. Of course, if the fact that the gathering was not a “meeting” for purposes of ORS 192.630(1) was also determinative of liability under ORS 192.630(2), there would have been no need to undertake the analysis of whether “deliberation” had occurred. Our approach thus reflects the understanding that subsections (1) and (2) regulate different things. The legislature was not content to require that “meetings” be made open to the public; rather, to achieve the statutory purpose, the legislature felt the need to regulate the conduct of public officials in less formal settings.
*660The legislative history of ORS 192.630(2) supports the analytical approach in Harris. ORS 192.630(2) originated as part of the bill that created Oregon’s Public Meetings Law in 1973. Or Laws 1973, ch 172, § 3. That bill contained another provision, which ultimately would become ORS 192.630(1), which provided that “[a] 11 meetings of the governing body of a public body shall be open to the public and all persons shall be permitted to attend any meeting except as otherwise provided by this Act.” Id. During committee hearings on the bill in the Joint Special Committee on Professional Responsibility (JSCPR), there was much discussion about how to define the word “meeting.” Ultimately, the committee settled on the following definition: “‘Meeting’ means the convening of a governing body of a public body for which a quorum is required in order to make a decision or to deliberate towards a decision on any matter. Meeting does not include any on-site inspection of any project or program.” The members of the committee, however, were not fully satisfied with how that definition of the term meeting would work in conjunction with the operative section of the bill that required that “all meetings *** shall be open to the public.” One of the committee members, Senator Wallace Carson, opined that a definition of the word “meeting” that included the word “convening” was problematic because convening implies a formal gathering. Tape Recording, JSCPR, Senate Bill (SB) 15, Mar 19,1973, Tape 3, Side 2. One of the co-chairs, Senator Jack Ripper, replied that the bill could refer instead to “formal and informal convening” to ensure that the bill would cover situations involving informal gatherings. Id.
At the end of that discussion, Jim Durham, a representative of the attorney general, was asked to discuss an alternative public meeting bill that the Attorney General had proposed. Id. Durham explained that the text of the Attorney General’s bill provided that no governing body “shall meet privately for the purpose of discussing or conducting public business.” Id. Durham opined that adding that text to the bill being considered by the committee would broaden the bill. Id. Ripper suggested that the text be added to the end of the definition of the term “meeting.” Id. Ultimately, however, it was decided that that prohibition would be added as *661a stand-alone provision of the bill. Id. That subsection would become the one at issue here, ORS 192.630(2).12
Neither Harris nor the legislative history directly addresses the question raised in this case: May ORS 192.630(2) be violated by “deliberation” among a group of members constituting a quorum even if the quorum is not all together at the same time and place? It is instructive, however, that the legislators who drafted ORS 192.630(2) did so to broaden the scope of the Public Meetings Law to ensure that the law would regulate conduct by public officials outside the context of formal meetings. Consistent with that legislative history, Harris stands for the proposition that a quorum of a governing body may violate ORS 192.630(2) by “deliberating” privately in an informal setting, but also that not every discussion among a quorum, even on matters of public concern, will violate the statute. Rather, the discussion must rise to the level of, and have the purpose of, “deciding on or deliberating toward a decision.” See Harris, 96 Or App at 25 (“Information gathering is distinct from deliberating.”). Those authorities lead us to conclude that a violation of ORS 192.630(2) depends not on the method by which communications take place, but, rather, on the purpose and content of those communications.
We also rely on the legislature’s explicit declaration of the objective of the Public Meetings Law. The legislature included a statement of policy when it first enacted the statute. Or Laws 1973, ch 172, § 1. According to ORS 192.620, “The Oregon form of government requires an informed public aware of the deliberations and decisions of governing bodies and the information upon which such decisions were made. It is the intent of ORS 192.610 to 192.690 that decisions of governing bodies be arrived at openly.” That statement reveals that the legislature meant to promote public awareness of how public bodies reach decisions, not just the *662results of those discussions. As we have observed before, that policy statement requires that the court analyze “the coverage of the act broadly and its exemptions narrowly.” Oregonian Publishing Co., 95 Or App at 506.
The legislative objective could be easily defeated if the statute rigidly applied only to contemporaneous gatherings of a quorum. For example, officials could be polled through an intermediary. In group email messages, officials could deliberate and declare their positions on upcoming issues. The same could be done through rapid, serial, group text messages in the moments before convening for an official meeting. In those examples, a quorum would have “deliberated” or “decided” the matter in “private” just as effectively as if all of the members had gathered secretly in a room and reached agreement before the public meeting. Given the purpose of the statute, we see no reason to treat those situations differently.
The California courts have similarly interpreted that state’s Brown Act, which was the model for Oregon’s Public Meetings Law. Tape Recording, JSCPR, SB 15, Feb 26, 1973, Tape 2, Side 1 (statement of Sen Fred Heard). The influence of the California statute can be seen in the text of the Oregon statute. At the time that Oregon enacted its Public Meetings Law, California had a statutory section that was very similar to ORS 192.630(1). The California statute provided:
“All meetings of the legislative body of a local agency shall be open and public, and all persons shall be permitted to attend any meeting of the legislative body of a local agency, except as otherwise provided in this chapter.”
Cal Gov’t Code § 54953 (1953).
A line of California cases provides some helpful additional context for the discussions that occurred in the Oregon Legislature in 1973 and further supports the conclusion that Oregon’s statute should be interpreted to cover serial meetings that evidence “deliberation” by a quorum. In 1960, the California Courts of Appeal issued an opinion that interpreted the term “meeting” very narrowly. That case concluded that “the language of the Brown Act was not *663directed at anything less than a formal meeting of a city council or one of the city’s subordinate agencies.” Adler v. City Council of City of Culver City, 184 Cal App 2d 763, 770, 7 Cal Rptr 805 (1960).
After the Adler decision, the California State Assembly in 1961 amended the Brown Act:
“Following a narrow judicial construction of the word ‘meeting’ (Adler v. City Council (1960) 184 Cal App 2d 763, [7 Cal Rptr 805]), the Legislature amended the Brown Act to make clear that legislative action within the act was not necessarily limited to action taken at a formal meeting. Section 54952.6, added in 1961, provides that ‘’’action taken’” means (1) ‘a collective decision made by a majority of the members of a legislative body,’ (2) ‘a collective commitment or promise by a majority of the members of a legislative body to make a positive or a negative decision,’ or (3) ‘an actual vote by a majority of the members of a legislative body when sitting as a body or entity, upon a motion, proposal, resolution, order or ordinance.’ (Stats. 1961, ch. 1671, § 3.)”
Stockton Newspapers, Inc. v. Members of Redevelopment Agency, 171 Cal App 3d 95, 101, 214 Cal Rptr 561 (1985). Thus, at the time that Oregon was expressly modeling its Public Meetings Law on California’s Brown Act, the Brown Act had been amended for the specific purpose of ensuring that the act would cover both formal and informal meetings; the relevant question was not whether it was possible for official action to be taken, but whether it was possible for a “collective commitment” or “collective decision” to be made.
In Stockton Newspapers, the court reasoned that a quorum may make a collective commitment or decision without meeting contemporaneously. In that case, the plaintiff alleged that defendants, the members of the governing body of a redevelopment agency, violated the Brown Act when the agency’s attorney contacted each member individually by telephone “for the purpose of obtaining a collective commitment or promise by said defendants to approve the transfer of ownership of real property forming part of a planned waterfront development.” Id. at 99 (internal quotation marks omitted). The trial court dismissed the complaint for failure to state a claim. The California Courts of Appeal reversed:
*664“[T]he concept of ‘meeting’ under the Brown Act comprehends informal sessions at which a legislative body commits itself collectively to a particular future decision concerning the public business. Considering the ease by which personal contact is established by use of the telephone and the common resort to that form of communication in the conduct of public business, no reason appears why the contemporaneous physical presence at a common site of the members of a legislative body is a requisite of such an informal meeting. Indeed if face-to-face contact of the members of a legislative body were necessary for a ‘meeting,’ the objective of the open meeting requirement of the Brown Act could all too easily be evaded.”
Id. at 102 ;13 see also Roberts v. City of Palmdale, 5 Cal 4th 363, 376, 853 P2d 496 (1993) (reasoning that “the intent of the Brown Act cannot be avoided by subterfuge; a concerted plan to engage in collective deliberation on public business through a series of letters or telephone calls passing from one member of the governing body to the next would violate the open meeting requirement”).
The dissent is correct that Stockton Newspapers, which was decided after Oregon adopted its Public Meetings Law, cannot directly aid our understanding of our legislature’s intention. 274 Or App at 689 (DeVore, J., dissenting). Nonetheless, that case, as well as Roberts, helps to illustrate the central problem with the dissent’s proposed “bright-line rule”: the ease with which the statutory prohibition could be rendered nearly meaningless if it applied only to contemporaneous gatherings.
In short, the text, structure, context, purpose, and history of the Public Meetings Law indicate that the prohibition in ORS 192.630(2) contemplates something more than just a contemporaneous gathering of a quorum. A series of discussions may rise to the level of prohibited “deliberation” or “decision”; the determinative factors are whether a sufficient number of officials are involved, what they discuss, and the purpose for which they discuss it — not the time, place, or *665manner of their communications. In the absence of explicit textual or historical support for the notion that the Oregon legislature intended ORS 192.630(2) to apply only where a quorum is contemporaneously present, it makes little sense to engraft such a rigid criterion onto a statute that we are called upon to interpret “broadly.” Oregonian Publishing Co., 95 Or App at 506.
We understand the dissent to be worried primarily that, without a bright-line rule limiting the coverage of the law to contemporaneous gatherings of a quorum, public officials will be uncertain about what they can and cannot do, and will face an excessive risk of liability arising out of one-on-one conversations with their colleagues. 274 Or App at 689-90 (DeVore J., dissenting). There are several responses to that concern.
First, we doubt that many public officials throughout Oregon presently hold the view that they may skirt the Public Meetings Law by taking decisive action in private, so long as they are careful about how many people are in the room at one time. In fact, they are already cautioned that they should not do so, at least for reasons of policy and appearance. See Oregon Department of Justice, 2014 Public Records and Meetings Manual at 137 (noting that “members of a governing body should not gather as a group or groups composed of less than a quorum for the purpose of conducting business outside the Public Meetings Law”).
Second, public officials must already live with ambiguity under the Public Meetings Law, largely because of the statute’s emphasis on the “purpose” of a discussion. As Harris illustrates, a gathering of a quorum is lawful so long as it is social, even if members discuss matters of concern to their public body — but may instantly become unlawful if the discussion takes on a character that (with judicial hindsight) appears deliberative in “purpose.” If, therefore, it is undesirable that public officials lack greater certainty about the extent to which they can discuss public matters out of the public eye, that problem existed long before today. True, our interpretation will now at least marginally increase the uncertainty for public officials by denying a safe harbor that the dissent would offer so long *666as a quorum does not meet contemporaneously. For reasons already stated, however, we believe that that safe harbor would frustrate the legislature’s declared purpose so completely that it must be rejected in the absence of a clear statutory command.14
Third, we respectfully disagree that members of a public body will now be too chilled to “talk any business with another member in the hallway, on the telephone, by email, or anywhere other than at a public meeting.” 274 Or App at 692 (DeVore, J., dissenting). Again, ORS 192.630(2) places the focus squarely on the purpose for which communication occurs, and we have already noted the distinction between deliberation and “Conformation gathering.” Harris, 96 Or App at 25. A prima facie case for violation of ORS 192.630(2) will have to show more than that two public officials spoke privately on a matter of public concern, or even about an upcoming vote. The prohibition addresses not all private, serial communications among members who constitute a quorum, but those conducted for the “purpose” of deliberation or decision. We are not called upon at this stage of this case to decide what types of evidence would be necessary to support such a finding, but it seems clear that a plaintiff will need to show some evidence of coordination, orchestration, or other indicia of a “purpose” by a quorum to deliberate or decide out of the public eye. Thus, we do not believe that the statute’s reference to “purpose” implies the broad range of interactions contemplated by the dissent. The main import of today’s decision is that public officials cannot avoid the requirements of the Public Meetings Law through “subterfuge.” Roberts, 5 Cal 4th at 376.
Having so interpreted ORS 192.630(2), we return to the record before us. Plaintiff has produced evidence that three commissioners (Bozievich, Leiken, and Stewart) had discussions either with each other or with Richardson, the county administrator, about whether to release the Thayer letter. We know little of the content of those discussions. Bozievich’s email to Leiken and others at 5:56 a.m. on May 3, said that Bozievich was “[booking forward to a quick *667decision” on whether to disclose the letter, juxtaposed with a comment that he did not want to be seen as “covering up” the receipt of funds. Those comments permit an inference, at least at this stage, that Bozievich had already decided to vote to release the letter, in consultation with others. One of Richardson’s emails mentions that she spoke to Stewart to get his “input” and that the meeting was then scheduled. In context, that could mean either that Richardson solicited Stewart’s opinion on whether to schedule a meeting or that she obtained his input on the substantive question of whether to release the letter. All three commissioners expressed similar concerns about “county liability,” and all three voted to release the letter.
Viewed in the light most generous to plaintiff’s theory of liability, those facts would support an inference — at this nascent stage of the litigation — that the three commissioners at least “deliberated,” in a series of telephone calls and emails over the course of several hours, toward the final “decision” to release the Thayer letter, and perhaps even made that decision. If those discussions had that purpose, it is not material that some of the discussions occurred electronically or through Richardson as an intermediary.
To be clear, we express no view on the ultimate question of whether defendants violated ORS 192.630(2). It may well be that defendants will later be entitled to judgment as a matter of law, if, after discovery, plaintiff cannot show that defendants’ private communications had the purpose of “deliberation” or “decision.” See Harris, 96 Or App at 25 (“Information gathering is distinct from deliberating.”). But this case is before us in the context of a special motion to strike under the anti-SLAPP statute, before discovery has even occurred. In this posture, we are unable to conclude from the existing record that plaintiffs claims are devoid of merit.
For the foregoing reasons, we conclude that the trial court erred by granting defendants’ special motion to strike under ORS 31.152.
B. Emergency Meeting Claim
Plaintiff alleges that the May 3 emergency meeting was procedurally deficient because (1) no minutes were made *668for the meeting, contrary to ORS 192.650, and (2) defendants did not issue a statement describing an emergency justifying less than 24-hour notice, contrary to ORS 192.640(3). As a remedy for those alleged violations, plaintiff requested that the board’s decision to release the Thayer letter be voided under ORS 192.680(3).15 The trial court struck that claim under the anti-SLAPP statute.
As mentioned above, to be subject to the anti-SLAPP statute, a claim must “arise out of’ one or more protected activities described in ORS 31.150(2). Young, 259 Or App at 501. Those activities are: (1) any “statement made” during, or in connection with, a legislative, executive, or judicial proceeding; (2) a “statement made * * * in connection with an issue of public interest”; and (3) any other conduct “in furtherance of the exercise of the constitutional right of petition or the constitutional right of free speech in connection with a public issue or an issue of public interest.” ORS 31.150(2).
Here, the trial court reasoned that the anti-SLAPP statute applied because the “gravamen of plaintiffs complaint is the decision to release the letter regarding allegations against plaintiff.”16 We understand the trial court to mean that plaintiffs claim arose out of one of the enumerated protected activities because plaintiffs motivation in bringing his suit was to attack the board’s decision to release the Thayer letter.
But just because plaintiff sought, as a remedy, to have the result of the emergency meeting voided does not *669mean that his claim arose out of one of the protected activities listed in ORS 31.150(2). Whether a plaintiffs claim “arises out of’ a statement or conduct subject to the antiSLAPP statute turns on the factual basis for the claim, not a plaintiffs underlying motivation to bring the claim. See Mullen v. Meredith Corp., 271 Or App 698, 705-07, 353 P3d 598 (2015) (concluding that defendants’ conduct arose out of one of the activities described in ORS 31.150(2) irrespective of the conduct alleged to be wrongful and intentional); see also Drell v. Cohen, 232 Cal App 4th 24, 30, 181 Cal Rptr 3d 191 (2014) (California courts consider “the specific acts of alleged wrongdoing” when considering whether a claim arises out of a protected activity in that state’s similarly worded anti-SLAPP statute).
Plaintiffs claim under ORS 192.640(3) alleges that defendants failed to make minutes for the meeting and to adequately describe an emergency that justified giving less than 24-hour notice. In other words, the factual basis for plaintiffs claim is defendants’ alleged failure to comply with the statutory requirements for holding an emergency meeting, alleged violations that were not the commission of any statement or conduct that falls within one of the activities described in ORS 31.150(2). Consequently, defendants have not met their burden of showing that plaintiffs first claim is subject to Oregon’s anti-SLAPP statute.17 The trial court erred by concluding otherwise and striking plaintiffs emergency meeting claim.
For the foregoing reasons, we conclude that the trial court erred in granting defendants’ special motion to strike. We also, therefore, vacate the trial court’s award of attorney fees to defendants, which was based on defendants having prevailed on their motion. We do not address plaintiffs discovery claim because our disposition of this case will allow him to have discovery.
Reversed and remanded.

 That debt was the result of litigation brought by local residents against the Lane County Board of Commissioners and several individual commissioners, including plaintiff. The details of that litigation are not pertinent to this appeal, but as a result of the litigation, a stipulated judgment was entered that made the Lane County Board of Commissioners liable for $350,000. That judgment also required plaintiff and Commissioner Sorenson to each pay $20,000 to Lane County.


 The parties had not yet conducted any discovery when defendants filed their anti-SLAPP motion. Plaintiff, however, was able to obtain some documents through public records requests. Those documents are part of the record on appeal.


 As the California Court of Appeals has explained in construing a similar statute, a true SLAPP is a lawsuit “that lacks even minimal merit.” Greene v. Bank of America, 216 Cal App 4th 454, 458, 156 Cal Rptr 3d 901 (2013) (internal quotation marks omitted).


 Specifically, OES 31.150(2) provides:
“A special motion to strike may be made under this section against any claim in a civil action that arises out of:
“(a) Any oral statement made, or written statement or other document submitted, in a legislative, executive or judicial proceeding or other proceeding authorized by law;
“(b) Any oral statement made, or written statement or other document submitted, in connection with an issue under consideration or review by a legislative, executive or judicial body or other proceeding authorized by law;
“(c) Any oral statement made, or written statement or other document presented, in a place open to the public or a public forum in connection with an issue of public interest; or
“(d) Any other conduct in furtherance of the exercise of the constitutional right of petition or the constitutional right of free speech in connection with a public issue or an issue of public interest.”


 In Young, we approvingly cited the standard of review that was explained in Greene. Under that standard, courts considering a defendant’s anti-SLAPP motion “do not weigh credibility, nor * * * evaluate the weight of the evidence.” 216 Cal App 4th at 458. Instead, courts will “accept as true all evidence favorable to the plaintiff and assess the defendant’s evidence only to determine if it defeats the plaintiffs submission as a matter of law.” Id.


8 ORS 192.670 clarifies that the requirements of ORS 192.630 apply to meetings conducted “through the use of telephone or other electronic communication.”


 It is far from clear that the mere act of discussing whether to hold a meeting could ever constitute a violation of the Public Meetings Law. We need not resolve that question in the abstract, however, in light of what the Lane County Charter states.


 A decision is defined as “any determination, action, vote or final disposition” by the governing body. ORS 192.610(1). The term “deliberate” is not defined by statute. That word is commonly used to mean “to ponder or think about with measured careful consideration and often with formal discussion before reaching a decision or conclusion.” Webster’s at 596. Our case law has similarly interpreted “deliberate” to mean to “weigh evidence for or against choices and make a decision.” Oregonian Publishing Co. v. Board of Parole, 95 Or App 501, 505, 769 P2d 795 (1989).


 Moreover, if the legislature had intended the word “meet” in subsection (2) to be understood with reference to the narrow definition of “meeting” in subsection (1), there would have been no need for subsection (2) to include the qualifying phrase “decide or deliberate toward a decision,” because that phrase is already encompassed within the statutory definition of “meeting.” The dissent would explain such redundancy by suggesting that the legislature intended a “belt and suspenders” understanding, with the same concept expressed in both “positive” and “negative” terms. 274 Or App at 685-86, (DeVore, J., dissenting). But that is not how we typically interpret statutes. Bolt, 333 Or at 581 (we “construe multiple provisions, if possible, in a manner that will give effect to all”).


 If, as the dissent suggests, the purpose of ORS 192.630(2) was simply to reinforce ORS 192.630(1) by clarifying that the prohibition on private meetings was not limited to “ceremonial” meetings, then the legislature could have expressed its intent in a simpler and more straightforward manner by adopting the suggestions before the committee that would have expanded the statutory definition of “meeting.” 274 Or App at 682 (DeVore, J., dissenting). The rejection of that approach in favor of the stand-alone prohibition in subsection (2) indicates that the legislature had a broader objective in mind.


 After Stockton Newspapers, the California State Assembly amended the Brown Act to clarify that the law prohibits the “use of direct communication, personal intermediaries, or technological devices * * * to develop a collective concurrence as to action to be taken on an item.” 1993 Cal Legis Serv ch 1137 (Senate Bill 36).


 Even the dissent, as we understand it, does not contend that the statutory text unequivocally compels the dissent’s interpretation. Rather, the dissent relies heavily, as we do, on other sources of understanding the legislature’s intent.


 ORS 192.680(3) provides that, if a court finds that a public body made a decision while violating the Public Meetings Law, “the court shall void the decision of the governing body if the court finds that the violation was the result of intentional disregard of the law or willful misconduct by a quorum of the members of the governing body, unless other equitable relief is available.”


 In its letter opinion, the court elaborated:
“[Plaintiff] asks that [the] decision [of May 3, 2012, to release the letter] be voided, a request that is inconsistent with his argument that he is only attacking the procedural deficiencies of setting the emergency meeting, setting forth the reasons for the emergency meeting, or what happened during a discussion the day before the emergency meeting.
“*** [T]his is not the type of case where plaintiff is merely seeking to require defendants to follow the mandate of an act of governance. It is directly attacking the discussion and decision made by defendants regarding an issue of public interest, i.e., a letter making allegations about plaintiff. That attack is on defendants’ right to speech.”


 In Digerati Holdings, LLC v. Young Money Entm’t, LLC, 194 Cal App 4th 873, 885-86,123 Cal Rptr 3d 736 (2011), the California Court of Appeals likewise held that there was no indication that a musician’s alleged failure to give contractually required interviews “involved any written or oral statement * * * or any other conduct in furtherance of the exercise of the constitutional right of petition or free speech in connection with a public issue or an issue of public importance.”


 Plaintiffs argument paralleled advice offered by Oregon’s Attorney General:
“The governing body must be able to point to some reason why the meeting could not be delayed to allow at least 24 hours’ notice. An ‘actual emergency’ must exist, and the minutes of the meeting must describe the emergency justifying less than 24 hours’ notice. ORS 192.640(3). ***
“The Oregon Court of Appeals has indicated that it will scrutinize closely any claim of an ‘actual emergency.’”
Attorney General’s Public Records and Meetings Manual 147 (2014) (citing Oreg. Assoc. of Classified Emp. v. Salem-Keizer, 95 Or App 28, 32,767 P2d 1365, rev den, 307 Or 719 (1989) (reversing trial court ruling finding that the circumstances presented an actual emergency)).


 ORS 31.150(2) describes the activities subject to the section as:
“(a) Any oral statement made, or written statement or other document submitted, in a legislative, executive or judicial proceeding or other proceeding authorized by law;
“(b) Any oral statement made, or written statement or other document submitted, in connection with an issue under consideration or review by a legislative, executive or judicial body or other proceeding authorized by law;
“(c) Any oral statement made, or written statement or other document presented, in a place open to the public or a public forum in connection with or an issue of public interest; or
“(d) Any other conduct in furtherance of the exercise of the constitutional right of petition or the constitutional right of free speech in connection with a public issue or an issue of public interest.”